DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-7 & 9-15 are allowed.
Claim 1 is allowable for at least the reason “λ = (1-α)* λb + α*λc, α being in a range of 0.5 to 0.95,” as set forth in the claimed combination. 
Claims 2-6 are allowable due to their dependence on Claim 1.
Claim 7 is allowable for at least the reason “λ = (1-α)* λb + α*λc, α being in a range of 0.5 to 0.95,” as set forth in the claimed combination. 
Claims 9-10 are allowable due to their dependence on Claim 7.
Claim 11 is allowable for at least the reason “a modulation transfer function (MTF) of the virtual image greater than about 0.4,” as set forth in the claimed combination. 
Claims 12-15 are allowable due to their dependence on Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 11-13 & 15 under 35 USC § 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872